DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0015], “table A1” should read “table B1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, (3-4)/1, 5, (6-8)/5, 9-10, (11-13)/10, 14, (15-18)/14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In addition, the limitation “walking angle” in claims 1 and 14 is unclear and therefore renders the claim indefinite. The limitation “walking angle” in the claim and the specification is defined as the angle of the mobile robot. However, a known definition of “an angle” is a space between two intersecting lines. The limitation “walking angle of the robot” recited in the claim and the specification only indicates the angle between the robot and something else, where something else is undefined. Thus, the claim is indefinite. For examination purposes, “walking angle” is interpreted as an angle between the robot’s travel direction and a long straight line at an edge of an obstacle. 
	Regarding claims 2 and 14, it is unclear how “an angle difference between the walking angle and an axis direction of the right-angle coordinate system” is calculated, since the claim language does not seem to indicate an angle of an axis direction as a variable to calculate the angle difference. For examination purposes, the “angle difference” is interpreted as the angle difference between the robot’s travel direction and an axis direction of the right-angle coordinate system. 
	Regarding claim 5, the limitation “A0” is undefined. In addition, the limitation “an amount of change” does not explain or define what the meaning of change is. Thus, the claim is indefinite. For examination purposes, “A0” is interpreted as the average value of the plurality of the walking angle values, and “amount of change” is interpreted as the amount of change between the walking angle values and the average walking angle value A0.

Regarding claim 10, the limitation “angle A1” is undefined as it is unclear what the angle A1 is an angle of. In addition, the limitation “an amount of change” does not explain or define what the meaning of change is. Thus, the claim is indefinite. For examination purposes, “angle A1” is interpreted as the average value of the plurality of the walking angle values, and “amount of change” is interpreted as the amount of change between the walking angle values and the average walking angle value A1.
Claims 3-4, 6-8, 11-13, and 15-18 are rejected for being dependent upon previously rejected base claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US 2006/0217854 A1), hereinafter Takenaka, in view of Hyung et al. (US 2009/0292394 A1), hereinafter Hyung. 
Regarding claim 1, Takenaka teaches a method of angle correction of a mobile robot 10 (Fig. 1) in a working area (Abstract, “A travel device is capable … of correcting the deviation of the traveling direction”), comprising: 
obtaining a long straight line at an edge of an obstacle/wall first found by the mobile robot 10 ([0052], “a parallel-to-wall traveling procedure shown in FIG. 6 is carried out in step S240. In the parallel-to-wall traveling process, … the self-propelled cleaner 10 is controlled so as to travel parallel to the wall for the traveling and cleaning operations”); 
…
obtaining a walking angle of the mobile robot ([0063], “the deviation angle                         
                            θ
                        
                     by which the traveling direction of the body BD deviates from the travel line parallel to the wall W is calculated by using tan                         
                            θ
                        
                     =H/L in step S360. As shown in FIG. 7, the deviation angle                         
                            θ
                        
                     is the angle between the wall W and the traveling direction of the body BD.”) when it finds a long straight line at an edge of an obstacle/wall again (Fig. 4 shows that the robot detects if there is any wall in front in step S210 and start obtaining a walking/deviation angle in step S360 in Fig. 6. This operation is repeated in Fig. 4 until the robot is done cleaning in step S280. Therefore, the robot will perform the process of obtaining a walking/deviation angle repeatedly when the robot detects if there is a wall in front of the robot.”); and 
based on the walking angle ([0064], “The traveling direction of the body BD is corrected on the basis of the calculated deviation angle                         
                            θ
                        
                     in step S370”) …, correcting the walking angle to the corresponding wall ([0064], “the body BD is turned through an angle of -                        
                             
                            θ
                        
                     so that the traveling direction of the body BD is parallel to the wall W”).
	Yet, Takenaka does not specifically disclose a right-angle coordinate system based on the long straight line and a corresponding axis direction based on the right angle coordinate system.
	However, in the same field of endeavor, Hyung teaches a right-angle coordinate system based on the long straight line ([0055], “an x-axis denotes the wall, a y-axis denotes the distance to the wall”) and a corresponding axis direction based on the right angle coordinate system ([0046], “the robot runs in parallel and constant distance to the wall.” – Since the robot runs in parallel to the wall, the robot is travelling in parallel to the x-axis).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka to correct the walking angle to a corresponding axis based on the right angle coordinate system, as taught by Takenaka in view of Hyung. One of the ordinary skill in the art would have been motivated to make this modification in order to obtain the robot’s coordinates of a space and thus accurately correct the deviation of the robot from the corresponding axis/wall. 

Regarding claim 3, Takenaka further teaches the long straight line is a straight line (Fig. 7 shows the edge of the wall W is a straight line).

Regarding claim 4, Takenaka further teaches after the correcting, repeating the obtaining and the correcting, until the mobile robot completes working in the working area (Fig. 4 shows the operation is repeated the obtaining and correcting the walking angle in step S240 when the robot is carrying out the parallel-to-wall traveling procedure in Fig. 6 until instruction to end cleaning is given in step S280. Fig. 5 also shows the robot performs the operation until completing working in the working area).

Claim 9 is/are rejcted under 35 U.S.C. 103 as being unpatentable over Takenaka, in view of Hyung, and in further view of Lee et al. (US 2009/0024353 A1), hereinafter Lee. 
Regarding claim 9, neither Takenaka nor Hyung teaches the establishing comprises establishing the right- angle coordinate system using the mobile robot as an origin, using an A0 direction of the long straight line as an X-axis positive direction, and using a left vertical direction or right vertical direction perpendicular to the AO direction of the long straight line a Y-axis positive direction. 
However, in the same field of endeavor, Lee teaches the establishing comprises establishing the right-angle coordinate system using the mobile robot as an origin (Fig. 4, [0039], “an                         
                            
                                
                                    x
                                
                                
                                    b
                                
                            
                        
                    -axis, a                         
                            
                                
                                    y
                                
                                
                                    b
                                
                            
                        
                    -axis, and a                         
                            
                                
                                    z
                                
                                
                                    b
                                
                            
                        
                    -axis are local coordinate axes attached to the body of the mobile robot 50”), using an A0 direction of the long straight line as an X-axis positive direction ([0039], “the mobile robot 50 moves in the x-direction, which is a forward direction”), and using a left vertical direction or right vertical direction perpendicular to the A0 direction of the long straight line a Y-axis positive direction (Fig. 4 shows that the y-axis positive direction is perpendicular to the x-axis, which is the direction that the robot travels, i.e. the A0 direction of the long straight line).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka, as modified by Hyung, to include a coordinate system where the mobile robot is the origin of the system, the direction in which the robot travels is the x-axis positive direction, and the direction perpendicular to the robot direction is the y-axis positive direction, as taught by Lee. One of the ordinary skill in the art would have been motivated to make this modification in order to easily and efficiently control functions of the robot in the robot centered coordinate system rather than a global coordinate system, including motions of the robot’s joints, speed, acceleration, and accuracy of how the robot reaches its destination. 

Claims 2, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, in view of Hyung, and in further view of Kadonoff et al. (US 4815008 A), hereinafter Kadonoff. 
Regarding claim 2, as best understood, Takenaka teaches correcting the walking angle to the corresponding axis direction/wall ([0064], “the body BD is turned through an angle of -                                
                                     
                                    θ
                                
                             so that the traveling direction of the body BD is parallel to the wall W”). Neither Takenaka nor Hyung teaches an angle difference between the walking angle and an axis direction of the right-angle coordinate system is less than a preset value.
However, in the same field of endeavor, Kadonoff teaches an angle difference between the walking angle and an axis direction of the right-angle coordinate system is less than a preset value (Fig. 5A, Col. 12 line 1, “deviation distance Y is less than one foot…” – The deviation distance and the deviation angle is directly proportional. If the deviation distance is foot, then the deviation angle is less than the deviation angle at one foot of the deviation distance.).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka, as modified by Hyung, to correct the walking angle when the angle difference between the walking angle and the axis direction is less than a preset value, as taught by Takenaka in view of Hyung and Kadonoff. One of the ordinary skill in the art would have been motivated to make this modification in order to prevent the robot from further deviating from the planned path/axis direction. 

Regarding claim 14, Takenaka teaches a mobile robot 10 (Fig. 1), comprising a controller 21 ([0040], “The CPU 21 performs various control operations according to control programs and parameter tables stored in the ROM 23”), a drive system 12R and 12L ([0033], “two driving wheels 12R and 12L”), …, an edge sensor 36R, 36L, a distance sensor 38, and a memory 23, wherein 
the edge sensor is configured to detect an edge of an obstacle in a working area and to make the mobile robot move along the edge of the obstacle ([0042], “Each of the side-wall detectors 36R and 36L is a photodetector having an infrared emitting device that emits an infrared beam and an infrared receiving device that receives the infrared beam emitted by the infrared emitting device and reflected by a wall”); 
the controller 21 is configured to to: 
detect whether a long straight line is present at the edge of the obstacle according to information received from the edge sensor ([0036], “Each of the side-wall detectors 36 detects a wall standing beside the self-propelled cleaner 10”); 
…
 obtain a walking angle of the mobile robot ([0063], “the deviation angle                         
                            θ
                        
                     by which the traveling direction of the body BD deviates from the travel line parallel to the wall W is calculated by using tan                         
                            θ
                        
                     =H/L in step S360. As shown in FIG. 7, the deviation angle                         
                            θ
                        
                     is the angle between the wall W and the traveling direction of the body BD.”) when a long straight line is detected again (Fig. 4 shows that the robot detects if there is any wall in front in step S210 and start obtaining a walking/deviation angle in step S360 in Fig. 6. This operation is repeated in Fig. 4 until the robot is done cleaning in step S280. Therefore, the robot will perform the process of obtaining a walking/deviation angle repeatedly when the robot detects if there is a wall in front of the robot.”); and 
… correct the walking angle of the mobile robot to the wall ([0064], “the body BD is turned through an angle of -                        
                             
                            θ
                        
                     so that the traveling direction of the body BD is parallel to the wall W”), the long straight line being a straight line (Fig. 7 shows the edge of the wall W is a straight line);
the drive system is configured to drive the mobile robot to move ([0033], “The driving wheels 12R and 12L are driven individually to move the self-propelled cleaner 10”); 
…
the distance sensor 38 is configured to obtain a walking distance of the mobile robot ([0044], “The body BD is provided with the travel distance measuring mechanism including the rotary encoders 38.”); and 
the memory 23 is configured to store information about the right-angle coordinate system and a plurality of preset values ([0040], “The CPU 21 performs various control operations according to control programs and parameter tables stored in the ROM 23”).
Yet, Takenaka does not specifically disclose a right-angle coordinate system based on the long straight line, a corresponding axis direction based on the right angle coordinate system, and the angle sensor is configured to obtain the walking angle of the mobile robot in real time.
	However, Hyung teaches a right-angle coordinate system based on the long straight line ([0055], “an x-axis denotes the wall, a y-axis denotes the distance to the wall”), a corresponding axis direction based on the right angle coordinate system ([0046], “the robot runs in parallel and constant distance to the wall.” – Since the robot runs in parallel to the wall, the robot is travelling in parallel to the x-axis), and the angle sensor is configured to obtain the walking angle of the mobile robot in real time ([0030], “The gyro sensor 24 detects an angle of rotation of the main body 10.”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka to correct the walking angle to a corresponding axis based on the right angle coordinate system, as taught by Takenaka in view of Hyung. One of the ordinary skill in the art would have been motivated to make this modification in order to obtain the robot’s coordinates of a space and thus accurately correct the deviation of the robot from the corresponding axis/wall. 
Neither Takenaka nor Hyung teaches an angle difference between the walking angle and an axis direction of the right-angle coordinate system is less than a preset value.
However, Kadonoff teaches an angle difference between the walking angle and an axis direction of the right-angle coordinate system is less than a preset value (Fig. 5A, Col. 12 line 1, “deviation distance Y is less than one foot…” – The deviation distance and the deviation angle is directly proportional. If the deviation distance is foot, then the deviation angle is less than the deviation angle at one foot of the deviation distance.).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka, as modified by Hyung, to correct the walking angle when the angle difference between the walking angle and the axis direction is less than a preset value, as taught by Takenaka in view of Hyung and Kadonoff. One of the ordinary skill in the art would have been motivated to make this modification in order to prevent the robot from further deviating from the planned path/axis direction. 

Regarding claim 15, Takenaka does not disclose the angle sensor is a gyroscope or an electronic compass. However, Hyung discloses the angle sensor is a gyroscope ([0030], “The gyro sensor 24 detects an angle of rotation of the main body 10.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka, as modified by Hyung and Kadonoff, to include an odometer for measuring the walking distance of the robot, as taught by Lee, since it was known in the art that an odometer is used for measuring orientation/angle. 

Regarding claim 16, Takenaka further teaches the edge sensor is an infrared sensor ([0042], “Each of the side-wall detectors 36R and 36L is a photodetector having an infrared emitting device that emits an infrared beam and an infrared receiving device that receives the infrared beam emitted by the infrared emitting device and reflected by a wall”).

Regarding claim 18, Takenaka further teaches the mobile robot is a cleaning robot (Fig. 1, [0033], “a self-propelled cleaner 10”).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, in view of Hyung, and in further view Kadonoff and Lee.
Regarding claim 17, Takenaka, Hyung, and Kadonoff do not specifically disclose the distance sensor is an odometer. However, Lee discloses the distance sensor 115 is an odometer ([0042], “The encoder 115 is called an odometer” and [0040], “the displacement of the mobile robot is measured by an encoder”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takenaka, as modified by Hyung and Kadonoff, to include an odometer for measuring the walking distance of the robot, as taught by Lee, since it was known in the art that an odometer is used for measuring distance.

Allowable Subject Matter
Claims 5-8 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 10, as best understood, Takenaka teaches obtaining a plurality of walking angles of the mobile robot and compare them to the long straight line along the edge of the wall (Fig. 6 shows step S360 is repeated for calculating the deviation angles as long as the robot is traveling along the same wall and step S370 for correcting the deviation angle to have the robot travels parallel to the wall. [0064], “the body BD is turned through an angle of -            
                 
                θ
            
         so that the traveling direction of the body BD is parallel to the wall W”). However, Takenaka does not teach calculating the amount of change of the plurality of walking angle values and the average walking angle value A0. Thus, this reference and the prior art of record do not appear to properly teach these claims. 
Claims 6-8 and 11-13 are dependent upon claims 5 and 10, respectively. Thus, claims 6-8 and 11-13 are allowable over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.Q.B./            Examiner, Art Unit 3664           
/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664